Citation Nr: 0813344	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of fracture of the left 
proximal ulna, with small muscle herniation.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of fracture of the 3rd and 
4th metatarsals of the left foot.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of left ankle sprain.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of laceration of the left 
hand with traumatic deformity of the 5th metacarpal and 
distal portion of the proximal phalanx of the 4th finger.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1958 to January 
1959 and from August 1964 to February 1968.  The record 
reflects that the veteran also had more than seven years and 
six months of prior unspecified service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
RO which denied, in part, increased ratings for the 
disabilities currently on appeal.  A videoconference hearing 
before the undersigned member of the Board was held in March 
2005.  The Board remanded the appeal for additional 
development in May 2005.  

The issue of an increased rating for the left hand disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The left ulna disability is manifested principally by 
complaints of pain and stiffness, with crepitus, limitation 
of flexion and well healed fracture sites; nonunion or 
malunion with or without loss of bone substance, flail false 
joint, bad alignment, bone fusion, nerve damage, or 
additional functional loss of use due to pain or during 
flare-ups are not demonstrated.  

3.  The residuals of a fracture of the 3rd and 4th metatarsals 
of the left foot is manifested by pain, stiffness, and 
arthritis with good motion in the toes and left foot and no 
demonstrable functional impairment.  

4.  The left ankle disability is manifested by complaints of 
pain, stiffness, arthritis, and limitation of plantar 
flexion, without swelling, instability, laxity or any sensory 
deficit and no additional functional loss of use due to pain 
or during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left proximal ulna, with small 
muscle herniation are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5211 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture of the 3rd and 4th metatarsals of 
the left foot are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Code 5284 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5271 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) held that upon receipt of an application for service 
connection VA is required by law to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims for increased 
evaluations for his left arm, foot, and ankle disabilities, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his disabilities have on his employment and daily life.  
However, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran has been unemployed since 1998, prior to his claim 
for an increased rating, due to nonservice connected heart 
disease and chronic obstructive pulmonary disease (COPD).  
Furthermore, on VA QTC examination, the veteran reported that 
he had no difficulties performing the routine activities of 
daily living due to his service-connected disabilities.  
Based on the veteran's description of the affects of his 
service-connected disabilities on his daily activities, and 
the fact that he was provided with the rating criteria for 
each disability, the Board finds that the veteran and his 
representative have actual knowledge of what is required to 
substantiate his claims for higher evaluations.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, VCAA letters dated in November 2002, September 
2004, and May 2005, were sent to the veteran.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although some of the letters were 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in December 2005.  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34; See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was also notified 
of the evidence that was needed to substantiate his claims 
for higher evaluations for each of the disabilities addressed 
in this decision, and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran testified at a 
videoconference hearing before the undersigned member of the 
Board in March 2005, and was afforded a comprehensive VA 
examination during the pendency of this appeal.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  In this case, the medical evidence of 
record clearly reflects that the veteran is right-handed.  
Thus, the rating for his left arm and hand disabilities are 
based on the criteria for evaluating disabilities of the 
minor extremity.  



Left Ulna Disability

The veteran is currently assigned a 20 percent evaluation for 
the residuals of a fracture of the left proximal ulna, with 
small muscle herniation under Diagnostic Code (DC) 5211.  
Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5 cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  38 C.F.R. § 
4.71a.  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

The February 2003 VA QTC examination conducted during the 
pendency of the appeal showed that the veteran had average 
range of flexion-extension.  Extension was full and flexion 
was to 125 degrees.  Pronation and supination of the forearm 
was normal at 0 to 80, and 0 to 85 degrees, respectively.  
There was demonstrable evidence of pain and some crepitus 
throughout the range of motion, but the examiner indicated 
that there was no additional limitation of motion due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There were no signs of heat, redness, 
swelling, effusion, drainage, instability, or weakness in the 
left elbow or wrist, and the surgical scar was well-healed.  
There was no evidence of muscle atrophy, rigidity, or 
spasticity and no tremors or clonus.  Reflexes were normal in 
the left upper extremity.  X-rays studies showed some 
arthritis and a residual cortical deformity along the 
posterior surface, but the osseous union was solid and the 
proximal shaft of the ulna was well healed.  

Applying the rating criteria to the facts in this case, the 
Board finds that an evaluation in excess of 20 percent for 
residuals of a fracture of the left ulna is not warranted.  
The objective evidence of record shows the ulna is well 
healed and in good alignment.  There is no evidence of 
nonunion, false movement, or loss of bone substance.  Thus, 
an evaluation in excess of 20 percent is not warranted under 
DC 5211.  

The Board has also examined all other diagnostic codes 
referable to the left forearm which might provide a basis for 
the assignment of a higher rating.  However, the veteran does 
not demonstrate the degree of impairment necessary for an 
evaluation in excess of even 10 percent under any of the 
additional diagnostic codes.  

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  Limitation of 
pronation warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  Here, pronation and supination were 
normal.  Additionally, there was no evidence of bone fusion 
with the hand fixed in full pronation near the middle of the 
arc or in moderate pronation.  Thus, an evaluation higher 
than 10 percent under DC 5213 is not warranted.  38 C.F.R. 
§ 4.71a (2007).

An evaluation of 20 percent is assigned when there is 
limitation of flexion of the forearm to 100 degrees with 
extension limited to 45 degrees.  DC 5208.  A 20 percent 
evaluation or higher is also possible when limitation of 
flexion is to 90 degrees or more (DC 5206) or limitation of 
extension to 75 degrees or more (DC 5207).  Here, the 
clinical findings on examination showed flexion was to 125 
degrees with extension to zero degrees.  Therefore, a higher 
evaluation is not warranted under DCs 5206, 5207, or 5208.  
38 C.F.R. § 4.71 (2007).

Also, there is no evidence of ankylosis of the elbow or other 
impairment of flail joint elbow so as to warrant a higher 
evaluation under DC 5205 or 5209.  38 C.F.R. § 4.71a, see 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Finally, the veteran's principal complaints regarding his 
left upper extremity are pain and stiffness.  However, there 
was no objective evidence of any additional functional loss 
in left upper extremity on the VA QTC examination.  
Similarly, while the veteran was seen by VA on an outpatient 
basis for various maladies on numerous occasions during his 
appeal, he made no mention of any problems or impairments 
related to any of the service-connected disabilities.  
Further, at the QTC examination, the veteran indicated that 
he is able to perform the routine daily activities of self-
care without difficulty, including dressing, climbing stairs, 
taking out the trash, and cooking, and the objective evidence 
shows that he has good range of motion and strength in the 
left arm.  "A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there was no objective 
observations of any additional functional impairment due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
in the left upper extremity than was demonstrated on the VA 
QTC examination.  Accordingly, a higher evaluation for 
functional loss due to pain or on flare-ups is not warranted.  

Left Foot Disability

The veteran is currently assigned a 10 percent evaluation for 
residuals of fracture of the 3rd and 4th metatarsals of the 
left foot under DC 5284, which provides for a 10 percent 
evaluation for moderate injury; 20 percent for moderately 
severe injury, and a 30 percent evaluation for severe foot 
injury.  

On VA QTC examination, the veteran complained of pain and 
stiffness in his left foot, and had some difficulty walking 
on his toes and heels.  Overall, however, the veteran had 
good range of motion in the left foot.  While x-ray studies 
showed arthritic changes in the interphalangeal joint of the 
great toe and first metatarsal, and some osteoarthropathy in 
the third metatarsal with cortical deformity, flexion and 
extension in the 3rd and 4th toes was to 60 degrees.  Further, 
there was no muscle atrophy, swelling, clubbing, demonstrable 
weakness, abnormal movement, or sensory deficit in the left 
foot.  Other than some decreased plantar flexion in the left 
ankle, there was no evidence of any significant functional 
impairment in the left foot.  The examiner indicated that 
range of motion of the left foot was limited by pain and 
stiffness, but noted that there was no additional limitation 
of motion due to fatigue, weakness, lack of endurance, or 
incoordination.  He opined that functional limitation in the 
left foot was moderate.  

In order to receive a schedular evaluation greater than 10 
percent, the disability would need to approximate a finding 
of moderately severe foot injury (DC 5284); moderately severe 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283); severe manifestations of flatfeet involving marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use with 
characteristic callosities (DC 5276); or claw foot manifested 
by toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (DC 5278).  38 C.F.R. 
§ 4.71a (2007).

In this case, the predominant symptomatology appears to be 
pain and stiffness in the left foot.  However, the objective 
findings from the VA QTC examination did not show any 
evidence of claw foot (DC 5278); flatfeet (DC 5276); malunion 
or nonunion of the tarsal or metatarsal bones (DC 5283); or 
evidence of moderately severe foot injury (DC 5284).  Thus, a 
schedular evaluation in excess of 10 percent is not 
warranted.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities, particularly requiring prolonged standing or 
walking.  In this case, however, while he complained of pain 
associated with his left foot, "a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Here, there were no objective observations of pain with more 
than moderate functional loss of the left foot beyond that 
contemplated by the 10 percent evaluation currently assigned.  
The QTC examiner opined that the veteran had moderate 
functional impairment due to pain, but no additional 
functional impairment due to fatigue, weakness, lack of 
endurance, or incoordination.  The veteran had a normal gait 
and posture and did not require any type of assistive device 
for ambulation.  Therefore, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above are not demonstrated.  

Left Ankle

The veteran is currently assigned a 10 percent evaluation for 
left ankle sprain under DC 5271, which allows for a 10 
percent evaluation when there is moderate limitation of 
motion of the ankle, and a 20 percent evaluation when there 
is marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2007).  

Another potentially applicable rating code includes DC 5262, 
which allows for a 10 percent rating when there is malunion 
of the tibia and fibula with slight knee or ankle disability; 
20 percent with malunion and moderate knee or ankle 
disability; 30 percent when there is malunion with marked 
knee or ankle disability, and a 40 percent rating when there 
nonunion of the knee with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, DC 5262.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's testimony, the service 
medical records, VA outpatient treatment records and the VA 
QTC examination report.  Although the Board has an obligation 
to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every piece 
of evidence in a case.  

On VA QTC examination, plantar flexion, dorsiflexion, and 
eversion of the left ankle was to 20 degrees and inversion 
was to 30 degrees.  The ankle joint was stable and there was 
no ligamentous laxity, soft tissue swelling, effusion, or 
crepitus.  The veteran had some difficulty walking on his 
heels and toes, and could not do repetitive toe raising.  
However, there was no evidence of muscle atrophy, abnormal 
movements, such as, tremors or clonus, and no cyanosis, 
clubbing, or edema.  Achilles tendon reflexes were normal and 
sensation was intact.  X-ray studies showed normal 
mineralization and no fractures or osseous abnormalities in 
the left ankle, and the joint spaces were well maintained.  
The diagnoses included left ankle sprain with residual pain 
and rigidity and moderate functional limitation on prolonged 
standing, walking and repetitive climbing, jumping, or 
squatting.  The examiner indicated that the veteran had some 
limitation of motion due to pain and stiffness, but opined 
that there was no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.  

A review of the numerous VA outpatient reports, showed no 
complaints, treatment, or pertinent abnormalities referable 
to any problems with the veteran's left ankle or foot.  

Based on the evidence of record, the Board finds that there 
is no competent medical evidence of more than moderate, 
actual limitation of motion in the left ankle.  The veteran's 
principal complaints are pain and stiffness, particularly 
with flare-ups.  However, there was no instability, 
dislocations, or subluxation, and no weakness or abnormal 
movement in the ankle joint.  Thus, an evaluation in excess 
of 10 percent based on limitation of motion under DC 5271, is 
not warranted.  Further, there was no evidence of arthritis, 
deformity, abnormal weight bearing, or other impairment in 
the left ankle.  Therefore, a schedular evaluation in excess 
of 10 percent is not warranted.  

The Board must also consider any additional functional loss 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
taken note of the veteran's assertion that he experiences 
ankle pain which produces functional limitations.  However, 
the objective findings do not show more than moderate 
functional limitation of motion.  In fact, the VA QTC 
examiner opined, specifically that there was no more than 
moderate function impairment in the left ankle joint.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Under the circumstances, the Board finds that the 10 percent 
evaluation assigned for the veteran's left ankle disorder 
accurately depicts the current severity of the disability 
during the entire period of his appeal, and there is no basis 
for the assignment of a higher evaluation.  


ORDER

An increased evaluation for residuals of fracture of the left 
proximal ulna, with small muscle herniation, is denied.  

An increased evaluation for residuals of fracture of the 3rd 
and 4th metatarsals of the left foot, is denied.  

An increased evaluation for left ankle sprain is denied.  




REMAND

Concerning the claim for an increased rating for the 
veteran's left hand disability, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appeal.  

At the personal hearing in March 2005, the veteran testified 
that he can't make a fist with his left hand, has difficulty 
gripping things do to weakness, and has decreased dexterity 
in his fingers.  (T pgs. 11-13).  

In this case, while the veteran was afforded a VA QTC 
examination during the pendency of this appeal, the examiner 
provided very few clinical findings pertaining to the left 
hand, and no findings with respect to motion in the fingers 
of the left hand.  Furthermore, the examiner did not provide 
sufficiently detailed information with respect to the left 
hand to assess the degree of functional impairment, including 
during flare-ups under the holding in DeLuca.  

Although the veteran is currently in receipt of the maximum 
schedular evaluation (10 percent) for favorable ankylosis of 
the ring (4th) and little (5th) fingers under DC 5223, a 
higher evaluation is possible if, for example, there is 
residual impairment or functional loss of use in the two 
digits of the left hand which is commensurate with 
unfavorable ankylosis under DC 5219.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
necessary.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The following is provided for the benefit of the examiner.  
The Notes preceding 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230 provide that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a.

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulations of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  Id.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  Id.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his left hand disability 
since 2004.  Based on his response, the 
AMC should attempt to obtain copies of 
all records from the identified sources, 
including all VA medical records and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left hand 
disability to include disability of the 
4th and 5th fingers.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings reported in 
detail.  The examiner should provide a 
response to each of the following.  If 
the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, 
he/she should so indicate and provide an 
explanation.  

I.  Note if any joints of the 4th 
and 5th fingers of the left hand are 
limited in motion or ankylosed.  

II.  If any joint is ankylosed or 
limited in its motion, the examiner 
should indicate whether motion of 
any identified digit is possible to 
within two inches of the median 
transverse fold of the palm.  

III.  For any ankylosed joint, 
indicate whether it is in favorable 
or unfavorable position.  

IV.  For any ankylosed joint, 
indicate whether it is in extension 
or in extreme flexion.

V.  Determine whether the 4th or 5th 
fingers and/or left hand exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

VI.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the fingers and/or left hand 
are used repeatedly over a period of 
time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
left hand disability have been provided 
by the examiner and whether he has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


